Citation Nr: 1130855	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1962 and from January 1964 to April 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, a videoconference hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  

The RO adjudicated these claims on a de novo basis.  The question of whether new and material evidence to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the issues accordingly.  

The  issue of service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A November 2006 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus based essentially on a finding that no relationship between his service and his hearing loss and/or tinnitus was shown.  
2.  Evidence received since the November 2006 rating decision suggests that the Veteran's bilateral hearing loss and tinnitus are due to noise trauma in service; relates to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus; and raises a reasonable probability of substantiating the claims.  

3.  It is reasonably shown that the Veteran's bilateral hearing loss and tinnitus are causally related to his exposure to noise trauma in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Service connection for bilateral hearing loss and tinnitus is warranted on de novo review.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA in these matters.  



II. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

An unappealed November 2006 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus based essentially on a finding that those disabilities were not related to his service.  That decision is final.  38 U.S.C.A. § 7105.
Evidence of record at the time of the December 2002 rating decision included: the Veteran's DD Form 214 which showed that during his first period of service he served aboard the USS Oriskany, an aircraft carrier; his service entrance and separation examination reports showing bilateral hearing 15/15 on whispered voice testing; his STRs, which are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and/or tinnitus; private audiological treatment records dated from 1998 to 2005; and the report of an October 2006 VA examination.

The private treatment records showed that the Veteran complained of tinnitus in September 1998 "which is felt to be due to noise exposure."  Audiometric evaluation by Dr. V. revealed bilateral high frequency and low frequency sensorineural hearing loss compatible with noise exposure at the power plant (where he worked after service).

The October 2006 examination report noted the Veteran reported he first experienced tinnitus after the sonic boom of jets flying overhead in 1962.  He also reported exposure to noise trauma on ships, and stated that he used plug-type hearing protection while working at a power plant after service.  An acoustic neuroma was diagnosed and the left inner ear structures were surgically removed in 1995.  The examiner provided the opinion that "this hearing loss and reported tinnitus are not the result of military service in the U.S. Navy."  

Pertinent evidence received since the November 2006 rating decision includes statements and testimony from the Veteran that his duties during service exposed him to loud noises, and that he has hearing loss and ringing in his ears from his noise exposure during service; an August 2009 statement from his private audiologist; an October 2009 VA examination report.  

At the May 2011 videoconference hearing, the Veteran testified regarding the extent of his exposure to noise trauma in service.  His wife testified that he first complained of tinnitus while home on leave.

The private audiologist in 2009 noted that she has seen the Veteran since 1988 and that "it is as likely as not that his hearing loss and tinnitus are a result of his military service due to the configuration of his hearing impairment as well as significant degree of noise to which he was exposed while in the service."  

The 2009 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in the military.  The examiner noted that the history the Veteran provided differed from history presented in 2006 and found it was "unlikely" that the Veteran was not exposed to noise in his post-service job yet wore ear protection.  Significantly, the examiner noted "[n]o documentation of noise exposure in the military."  The examiner commented that the whispered voice testing in service "are not frequency specific indicators of hearing acuity and cannot be used to determine if hearing was normal at [separation from service]."  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and no functional hearing in the left ear.  The diagnosis was moderate to moderately severe bilateral SNHL.
 
As the claims were previously denied based essentially on a finding that hearing loss and tinnitus were not shown to be related to the Veteran's service, for evidence received since to be new and material in the matters, it must relate to those unestablished facts (i.e., it must show/suggest that the Veteran's bilateral hearing loss and tinnitus are related to his active service).

Considering the evidence received since the prior denial of the claim in November 2006, including the 2008 private audiologist's opinion, the Board finds that it is new as it was not previously of record and that it is material as it tends to suggest that the Veteran's bilateral hearing loss and tinnitus are related to service.  Significantly, the Veteran's testimony that he has had tinnitus since service is, for purposes of reopening the claim, presumed credible.  In addition, the statement from his audiologist provides a link between acoustic trauma in service and his hearing loss and tinnitus.  Therefore, the new evidence received pertains to the unestablished facts necessary to substantiate the claims of service connection for hearing loss and tinnitus, raises a reasonable possibility of substantiating the claims, and is material.  Accordingly, the claims may be reopened.


De Novo Review - Legal Criteria and Factual Background

As the claims are reopened, the analysis proceeds to de novo review.  The Veteran is not prejudiced by the Board's proceeding to de novo review of the claims without returning them to the RO for their initial de novo consideration (upon reopening of the claims) because the RO adjudicated the matters de novo before certifying them for Board review, and because the benefits sought are being granted.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on his assignment to an aircraft carrier and his credible accounts of related noise exposure, it is (as the undersigned conceded at the May 2011 videoconference hearing) not in dispute that the Veteran was indeed exposed to noise trauma in service.  It is also not in dispute that he now has tinnitus as well as bilateral hearing loss disability by VA standards, as such have been diagnosed and hearing loss was found on official (October 2006 and September 2009) VA audiometry.

The remaining criterion for establishing service connection for the bilateral hearing loss disability and tinnitus is whether there is competent evidence that such disability is related to the recognized noise trauma in service.

The August 2009 private audiologist's opinion which supports the claims reflects review of the entire record.  She is familiar with the actual medical history of the disability at issue as she has treated the Veteran for audiological problems for 20 years and she reported that she had reviewed his service records.  In particular, she noted the Veteran's report of sleeping quarters on the aircraft carrier near the flight deck; his exposure, in work as an electrician, to extremely high levels of engine room and the boiler room noise on the aircraft carrier; and that he reported he was discouraged from using ear protection in service.  Her opinion is supported by a detailed explanation of rationale in that she noted that her conclusion was "due to the configuration of his hearing impairment as well as significant degree of noise to which he was exposed while in the service."  She specifically noted that in 1988 "he demonstrated a significant sensorineural hearing loss which was consistent with noise damage."  Given her familiarity with the relevant facts and medical evidence and her detailed explanation of her conclusions, the Board finds the 2008 audiologist's opinion to be both probative and persuasive evidence regarding a nexus between the Veteran's bilateral hearing loss and tinnitus and his service. 

The Board finds little probative value in the August 2006 VA opinion against the Veteran's claim as it has a rationale that the Board does not find persuasive.  The 2006 examiner supports the "negative" conclusion by noting several times that the Veteran's hearing was "within normal limits" at discharge.  However, this finding of normal hearing at separation is not possible, according to the 2009 VA examiner.  The 2009 VA examiner noted that whispered voice testing (the method by which the Veteran's hearing was evaluated at separation) "cannot be used to determine if hearing was normal at [separation]" and provided the rationale that whispered voice testing is not frequency-specific.  A conclusion that is merely a conclusion without explanation of rationale lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).]

Further, the negative opinion of the 2009 VA examiner is not probative as it is based on the apparent conclusion that the Veteran was not exposed to noise trauma in service ("No documentation of excessive noise exposure in the military.").  However, it may readily be conceded (and should not be in dispute) that noise trauma is inherent in the environment of service on an aircraft carrier, to include in boiler and engine rooms. 

Likewise, the 1988 opinion by Dr. V. did not recognize or otherwise mention the Veteran's exposure to noise trauma in service; so his opinion as to the origin of the Veteran's bilateral hearing loss is based on an incomplete factual background, and therefore lacks probative value.

Consequently the most persuasive and probative evidence in these matters is the 2008 private audiologist's opinion.  The evidence shows that the Veteran has tinnitus as well as a bilateral hearing loss disability by VA standards; that he was exposed to noise trauma in service; and (by private medical nexus opinion) that his current bilateral hearing loss disability and tinnitus are related to the noise trauma in service.  All of the requirements for establishing service connection are met; service connection for bilateral hearing loss and tinnitus is warranted.
ORDER

The Veteran's claim of service connection for bilateral hearing loss is reopened; service connection for bilateral hearing loss is granted.

The Veteran's claim of service connection for tinnitus is reopened; service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


